The petitioner Julian Marquez' petition for certification for appeal from the Appellate Court, 170 Conn. App. 231, 154 A.3d 73 (2017), is granted, limited to the following issues:"1. Did the Appellate Court properly conclude that the habeas court did not *1270abuse its discretion in denying the petitioner's petition for certification to appeal?"2. If not, did the habeas court properly find that the state did not fail to disclose, in violation of Brady v. Maryland, 373 U.S. 83, 87, 83 S.Ct. 1194, 10 L.Ed. 2d 215 (1963), and its progeny, material impeachment evidence concerning plea discussions between the state and a key state's witness?"